Citation Nr: 0402104	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  93-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to the service-connected shrapnel wound in the 
right lumbar area.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Indianapolis, Indiana, and St. Petersburg, 
Florida.  The Regional Office in St. Petersburg (hereinafter 
RO) is the certifying regional office.  

By decisions dated June 27, 1995, and April 16, 1999, the 
Board in pertinent part denied the claim for service 
connection for a low back disorder.  The veteran appealed 
both decisions to the United States Court of Appeals for 
Veterans Claims (hereinafter Court), which vacated each Board 
decision and granted Joint Motions for Remand in January 1997 
and July 2000.  The Board remanded the case for additional 
development in April 2001, and also obtained a medical 
opinion pursuant to VHA Directive 2000-049.  The veteran and 
his attorney were provided with a copy of this opinion in 
November 2003 and given the opportunity to submit additional 
evidence or argument.  The Board notes that while the veteran 
was provided a hearing before a Veterans Law Judge no longer 
in the employ of the Board, he indicated in September 2002 
that he does not desire another hearing before a Veterans Law 
Judge. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is at least as likely as not that a portion of the 
veteran's low back disability is the result of aggravation by 
the service-connected shrapnel wound in the right lumbar 
area. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
service connection for a low back disorder as secondary to 
the service-connected shrapnel wound in the right lumbar area 
is granted.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to be have been 
incurred in or aggravated during combat with the enemy 
satisfactory lay or other evidence of service incurrence or 
aggravation of the alleged disease or injury.  38 U.S.C.A. 
§ 1154(b).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran contends that service connection is warranted for 
a back disability, to include as a result of "aggravation" 
by a service connected shrapnel wound of the right lumbar 
area.  More specifically, he contends that significant lower 
back pain which he has been experiencing for many years is 
the result of a blast injury in World War II.  He argues that 
he sustained a back injury, in addition to a shell fragment 
wound, when, as the result of an explosion, he was thrown 
through the air against a wall.  

Summarizing the pertinent clinical evidence, the veteran 
served on active combat duty during World War II from March 
1943 to November 1945.  His awards and decorations include 
the Combat Infantry Badge and the Purple Heart.  The service 
medical records disclose that at an examination for service 
separation in November 1945, it was noted that he had 
sustained shrapnel wound to the back in March 1945 in 
Germany.  At that time, he had a well-healed scar on the 
back, and no musculoskeletal defects were noted.  After 
service, the veteran filed an application for VA disability 
compensation in March 1948, at which time he specifically 
reported having sustained a shrapnel wound in the back in 
March 1945 and receiving treatment at a medical detachment 
facility on the date he was wounded.  He further reported 
treatment for his back injury by John Conley, M.D., a private 
physician, on March 9, 1948.

In March 1948, Dr. John Conley reported that his first 
examination of the veteran had been on March 9, 1948.  Dr. 
Conley related that the veteran had complained that in 
January 1946, about two months after his discharge from the 
Army, he began to have an upper lumbar backache; he had 
slight pain all the time and sharp pain on occasion; and he 
had been struck in that region by a piece of shrapnel during 
the war.  A fluoroscope showed a small piece of shrapnel in 
the fleshy part of the back.  The diagnosis was "a piece of 
shrapnel in fleshy part of back-upper lumbar region (and) 
possibly some injury to spine, or it may be ligamentous."  

VA X-rays of the lumbosacral spine in June 1964 were normal.  
At a VA examination in June 1964, the veteran stated that he 
had no back pain when he was sitting quietly, but he did have 
pain on bending or when riding in a car.  On examination, a 
scar on the midportion of the right flank was observed; the 
veteran thought that the shell fragment had entered closer to 
the spine, but no other scar was found.  On examination, 
there was paravertebral muscle spasm on the right, felt to 
probably be the result of strain.  Diagnoses included a scar, 
shell fragment wound, right lumbar area.

A report of X-rays taken in October 1964 by M. Velkoff, M.D., 
a private radiologist, noted an extremely small 2 to 4 
millimeter, metallic foreign body in the soft tissues at L2.  
At a VA examination in October 1966, the veteran stated that 
he had had backache since a mortar shell went off near him 
during World War II and threw him 10 or 12 feet; a piece of 
shrapnel went through his clothes and into his back at that 
time; he had had a backache off and on ever since then; he 
would get lower back pain after much lifting or bending; 
occasionally, he woke up with a backache; and the pain was in 
the right sacroiliac area.  On examination, the veteran had 
no limp; there was slight limitation of flexion of the spine; 
there was tenderness over the right sacroiliac area.  A 
small, 1/4-inch x 1/8-inch well-healed, slightly depressed 
scar was seen 3 1/2 inches right of midline at the level of 
L1-2.  No foreign body was palpable.  Straight leg raising 
was negative.  Deep tendon reflexes in the lower extremities 
were equal and active; there was no paresthesia in the lower 
extremities.  Diagnoses included:  A scar on the right back 
from penetrating shell fragment, with no foreign body found; 
and lumbosacral strain, chronic, by history.

In November 1990, the veteran stated that he had had 
increasing pain and limitation of motion of the low back; he 
had trouble getting out of bed or getting into and out of a 
car.  In his notice of disagreement, received in January 
1991, the veteran stated that in service the shell had 
exploded and thrown him 20 feet across a room into a wall.  
VA X-rays of the lumbosacral spine in July 1991 showed mild 
dextroscoliosis and a vacuum sign between L4 and L5-S1due to 
degenerative disc disease.

In arguments in support of his appeal received by VA in 
January 1992, the veteran stated that his lumbosacral strain 
was caused by the German shell which exploded near him and 
hurtled him through the air about 15 or 18 feet, and that is 
what had caused his lumbosacral strain.

A CT scan of the lumbar spine in May 1992 showed multilevel 
disc disease, with a bulging disc and spinal stenosis at L2-
3, and focal disc protrusion at L4-5.  At a VA orthopedic 
examination in June 1992, the veteran complained of lower 
back pain all the time.  Range of motion was restricted and 
produced pain.  The examiner remarked that after a careful 
examination, he could hardly find the scar on the veteran's 
back.  He offered an opinion that degenerative disc disease 
had no relationship to the shrapnel injury in World War II.  
The diagnosis was lower back pain with diminished motion.

In arguments made in January 1993, the veteran asserted that 
in 1945 the shell exploded and threw him into the air with 
tremendous force.  He stated that the explosion "actually 
threw me through the doorway" and damaged his spine.  He 
maintained that the X-rays taken in 1992 substantiated the 
damage.

At a personal hearing before a Member of the Board in April 
1994, the veteran testified as follows:  During World War II, 
he was a driver for a battalion commander; they had 
commandeered a house in Germany; the commanding officer told 
him to locate another soldier outside, which he did; they 
were returning to the house when he heard an artillery shell 
coming; it exploded nearby and the blast was so great that it 
picked him up and threw him through the door of the house 
about 15 or 18 feet to the opposite wall; he also got a piece 
of shrapnel in the back at that time; the blast caused his 
back to bend and the pain was intense; the physician in his 
battalion treated him and said it was not necessary for him 
to go to a hospital.  He believed that he had sustained a 
residual back disability from the blast and being thrown 
through the air.  He stated that, shortly after service, in 
late 1945, he began to be treated by his family doctor, a Dr. 
Conley, who made a report to VA in 1948; VA scheduled him for 
an examination in 1948, but he did not go; he reopened his 
claim in 1964; between 1948 and 1964; he was treated with 
heat at the medical office of his employer, the General 
Electric Company; he took early retirement in 1984, partly 
because of back pain; currently, he had intense lower back 
pain, which radiated down his right leg; and he took 
ibuprofen and used a cane and a heating pad.

In compliance with the Court's January 1997 order, the 
veteran was afforded another orthopedic examination in March 
1998.  The examiner reported that he reviewed the veteran's 
claims file and examined him.  In a Board remand of August 
1997, the examiner was requested to offer an opinion as to 
whether it is at least as likely as not that a current back 
disorder, found on examination, was the result of an injury 
in March 1945 when the veteran was thrown against a wall.  
The examiner was also requested to offer an opinion, if his 
opinion on the first question was negative, as to whether it 
was at least as likely as not that residuals of a shell 
fragment wound to the lumbar area sustained in March 1945 had 
aggravated a current back disorder.

The examiner in March 1998 offered the opinion that "I 
cannot definitely establish any causal relationship between 
the described blast injury and mortar fragments that would 
cause the changes noted.  His symptoms are not specifically 
related to the injuries he sustained in 1945, either from the 
blast or the mortar fragments."  Fault was found with this 
opinion by the Court in its July 2000 motion, specifically 
the lack of an opinion as to whether the veteran currently 
suffers from a back disorder that was aggravated by the 
service-connected shrapnel wound.  See Allen, 7 Vet. App. at 
439, 448 (1995).  The Board thus remanded the case to the RO 
again to obtain the opinion requested by the Court.  No such 
opinion, however, was contained in the reports from the June 
2001 VA examination that the veteran was afforded following 
this remand, as the physician who conducted this examination 
only stated that he "could not definitely establish a causal 
relationship [between service and a current back disorder] 
other than based on what the patient says."  

In order to obtain the opinion with respect to aggravation 
requested by the Court, the veteran's claims file was, as 
indicated in the Introduction, forwarded to a VA physician 
for a medical opinion pursuant to VHA Directive 2000-049.  
The physician who rendered this opinion was told to assume 
that the incident in service occurred in large part as 
described by the veteran.  This physician noted the veteran's 
clinical history, and concluded, in essence, that while the 
veteran does not currently have a back disability that is 
directly related to the March 1945 service injury, it was 
"at least as likely as not" that the service-connected 
shrapnel wound has aggravated impairment in the spinal 
pathway.  Given this opinion, the Board finds that the 
probative weight of the "positive" and "negative" evidence 
is in relative balance.  As such, entitlement to service 
connection for a low back disorder as secondary to the 
service-connected shrapnel wound in the right lumbar area is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. at 49; Allen, 7 Vet. App. at 439, 
448 (1995).  
 

ORDER

Entitlement to service connection is granted for a low back 
disorder as secondary to the service-connected shrapnel wound 
in the right lumbar area.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



